Citation Nr: 1243363	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  07-12 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hypertension (HTN).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2005 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2011, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with his claims folders.

In March 2012, the Board determined that new and material evidence had been received to reopen the Veteran's previously denied claims of service connection for a low back disability and HTN.  However, the Board also found that further development was required to adjudicate the merits of the underlying service connection claims, and remanded for such development to include VA medical examinations which addressed the etiology of these disabilities.  Such examinations were accomplished in May 2012.


FINDINGS OF FACT

1.  All notification and development necessary for adjudication of this claim have been completed by VA. 

2.  The Veteran had a pre-existing low back disability that was noted at the time of his entry into active service.

3.  The Veteran's pre-existing low back disability did not increase in severity during service.  

4.  HTN was not present in service or for many years after service, and is not shown to be related to service or to service connected disability.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a low back disability that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2012).

2.  The Veteran does not have HTN that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159 , 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The Board notes that letters dated in May 2005, December 2007, and February 2008 notified the Veteran of the information and evidence not of record that is necessary to substantiate his back and HTN claims, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  The February 2008 letter also provided notice that a disability rating and/or an effective date for the award of benefits will be assigned if there is a favorable disposition of his HTN claim.  Even though this letter did not specifically note the low back claim, since the Board finds that service connection is not warranted for either a low back disability or HTN, no disability or effective date is to be assigned or even considered regarding these claims.  Consequently, the Veteran has not been prejudiced by this notice deficiency.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).

In addition, the Board finds that the duty to assist the claimant in the development of the case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the September 2011 Board hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified any outstanding evidence which relates the etiology of either his low back disability and/or HTN to his active service.

With respect to the September 2011 hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the current appellate claims, and asked questions to clarify the Veteran's contentions to include in regard to the medical treatment history he provided.  Although the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claims, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Veteran was also accorded VA medical examinations in May 2012 which addressed the etiology of his low back disability and HTN.  As these opinions were based upon a examination of the Veteran, and an accurate understanding of his medical history from review of his claims folder, the Board finds that they are supported by an adequate foundation.  Moreover, as detailed below, there is sufficient rationale in support of the opinions expressed therein.  No competent medical evidence is of record which specifically refutes the findings of the May 2012 VA medical examinations, nor has any prejudice been identified therein.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.

In view of the foregoing, the Board finds that the duty to assist has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

As detailed below, there are multiple medical opinions of record which address the etiology of the Veteran's low back disability and HTN.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Analysis - Low Back Disability

In this case, the record reflects the Veteran had a pre-existing low back disability that was noted at the time of his entry into active service.  For example, a December 1965 letter from a private chiropractor notes that the Veteran was first seen for low back complaints in May 1964.  He gave a history of having injured his back 5 years before in a skating accident.  The letter further notes that a November 1965 X-ray study of the lumbar area revealed moderate sclerosis in the articular facets at levels L4 and L5.  The chiropractor opined that, due to his history of back weakness, the Veteran should refrain from jobs requiring certain physical movements until manipulations and exercises could correct the condition.  An April 1969 letter from a private physician shows the Veteran complained of pain in the upper lumbar and lower thoracic region in September 1966 and again in March 1969 with April 1969 X-ray studies revealing slight narrowing of the L5-S1 intervertebral space.  Moreover, service treatment records show that the Veteran was initially found not fit for duty in April 1969, but a May 1969 orthopedic consultation report shows the diagnosis of chronic lumbar strain and the examiner's opinion that the Veteran was a suitable candidate for induction.

The Veteran essentially contends that his low back disability, currently diagnosed as either chronic low back strain or degenerative joint disease (DJD), is a result of a pre-existing low back disability aggravated by his service in Vietnam driving in convoys.  He states that he was on physical profile for his back during basic training, given light duty as a result and had physical therapy while stationed in Missouri. 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this case, following the Veteran's enlistment examination, there are no service treatment records indicating subsequent complaints, findings, treatment or diagnosis associated with the Veteran's low back.  Likewise, there are no service treatment records showing the Veteran had either physical therapy or a physical profile for his low back disability in service.  The Veteran's December 1970 discharge examination report shows that clinical evaluation of the spine was normal.  The discharge examination further includes the Veteran's own written statement that he felt he was in good physical condition and that his condition had not changed since his last physical. 

The fact that the Veteran indicated at the time of his discharge examination that he felt he was in good physical condition and that his condition had not changed since his last physical, appears inconsistent with and contradicts his current contentions that his pre-existing low back disability was aggravated by service.  As such, it indicates the Veteran is an unreliable historian regarding the history of his low back symptomatology.  Moreover, the issue of whether a pre-existing disability underwent a permanent increase in severity that is beyond natural progression is a complex medical issue which requires competent medical evidence to resolve.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

To support his claim, the Veteran submitted a June 2007 letter from a private chiropractor which states he treated the Veteran for lumbar spine complaints several times in the late 1970s.  A December 2004 VA Agent Orange examination report has also been associated with the claims files.  In pertinent part, this examination report includes the Veteran's reported history of having lumbar spondylosis prior to service and a physical profile in service with the examiner's comment that "one would assume that aggravation probably was incurred during that particular time."  He has also submitted written statements from several men who served with the Veteran in either Missouri or Vietnam which indicate that they knew about the Veteran's low back disability in service.  The statements of the two men who served with him in Missouri indicate that they knew that he was on physical profile.  One of these recalls the Veteran complaining about his back.  

The Board notes, however, that the fact the Veteran was treated purportedly treated for back problems in the 1970s, and may have been on profile for his back during service, does not actually establish whether such complaints represented a permanent increase in severity that was beyond natural progression.  Moreover, as with the Veteran, the fellow service-men who provided written statements in support of the Veteran's claim are not shown to be qualified to provide competent medical evidence.  In regard to the December 2004 VA examiner's comment that "one would assume that aggravation probably was incurred during that particular time," it is apparent that the opinion relies solely on the Veteran's history of a physical profile and therapy and not on a review of the available evidence. Moreover, the examiner provides no rationale for his opinion.  For example, this examiner did not identify any specific in-service finding which demonstrates that the disability increased in severity beyond natural progression.  As such, while this evidence does raise the possibility of aggravation of the pre-existing low back disability, it is not adequate for resolution of this case.

The May 2012 VA spine examiner found that the Veteran did have a current low back disability that pre-existed service, but concluded that she would have to resort to speculation to offer an opinion as to whether it increased in severity beyond its natural progression during service.  This was because she found the Veteran to be a credible historian, and the statements from those with whom the Veteran served "compelling," but there were no records of any complaints in service.  She also indicated medical records of complaints within 2 years of active service, or worsening of imaging findings during or soon after service would have helped her to render a non-speculative opinion. 

From the examiners rationale, it can be concluded that she places greater weight on medical records than she does on statements from individuals describing past events.  The Board does as well since medical records are contemporaneous with the findings they describe.  Here the service records specifically show there was no abnormality of the spine when the Veteran was examined at the time of his service discharge.  This strongly supports the conclusion that there was no permanent increase in severity of the Veteran's low back disability during service.  While the Veteran very well may have complained about his back and received physical therapy as his friends described, that treatment was evidently successful given the normal findings at service separation.  

In view of the foregoing, the preponderance of the evidence of record is against a finding that the Veteran's pre-existing low back disability was aggravated during his active service.  



Analysis - HTN

HTN means persistently high arterial blood pressure, and by some authorities, the threshold for high blood pressure is a reading of 140/90.  See Dorland's Illustrated Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, HTN means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101. 

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and HTN becomes manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Under the VA Schedule for Rating Disabilities a 10 percent rating is assigned for HTN where diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more or for an individual with a history of diastolic pressure of 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104 , Diagnostic Code 7101. 

In this case, the Board finds that the record does not reflect the Veteran had HTN while on active duty or for many years thereafter.  His service treatment records show no diagnosis of or treatment for HTN.  His blood pressure was noted as being 138/86 (systolic/diastolic) on his April 1969 induction examination, and 124/78 on his December 1970 separation examination.  Further, post-service treatment records do not appear to show a diagnosis of HTN prior to April 1992.

Although the Veteran testified that he was treated for HTN as early as 1972 or 1974, the Board notes that specific medical testing is required to show the presence of such a disability.  In short, competent medical evidence is required to diagnose such a disability, and the Board has already determined that the Veteran's contentions do not constitute competent medical evidence.

As the Veteran's HTN was not diagnosed until many years after his separation from service, he is clearly not entitled to a grant of service connection on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309(a).  Moreover, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (Affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.)

In view of the fact that specific medical testing is required to diagnose HTN, and the disability was not demonstrated until years after service, the Board finds that competent medical evidence is required to show such a disability was incurred in, aggravated by, or otherwise the result of the Veteran's active service.  

No competent medical opinion is of record which relates the etiology of the Veteran's HTN directly to his active service.  In fact, the May 2012 VA examination opined that the Veteran's HTN is not due to or etiologically linked to his service or any incident therein, and specifically refers to the fact that the Veteran's service treatment records and other medical records on file for years after service were silent for high blood pressure readings and/or diagnosis of HTN.  In short, the examiner opined that there were no documented findings that would show HTN was present during service or for at least two years thereafter.

The Veteran has also contended that his HTN is secondary to his service-connected posttraumatic stress disorder (PTSD).  However, the impact one disability has upon another is not something subject to lay observation; a lay person can describe visible symptomatology, and whether an injury occurred, but cannot relate whether one disability caused or permanently aggravated another as that is a medically complex question.  Such a relationship is of the type that competent medical evidence is required, and the Veteran is not qualified to provide such competent medical evidence.  Moreover, this finding is supported by the holding of Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) in which the Federal Circuit held in the context of a claimant contending secondary service connection that a veteran's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection. 

The Board acknowledges that an August 2007 letter from the Veteran's private treating physician is of record in which the physician noted that he reviewed extensive records documenting the Veteran has anxiety and PTSD-type symptoms related to his Vietnam service.  The physician opined that the Veteran's HTN and his psychiatric disorder were connected and could be causal.  However, no rationale is provided in support of this opinion.  As such, the Board finds that this opinion is not adequate for resolution of this case.  See Nieves-Rodriguez, supra; Stefl, supra.

The Board notes that, in contrast, the May 2012 VA examiner opined that the Veteran's HTN was not due to or casually related to or aggravated by his service-connected PTSD, and provided rationale in support of this opinion.  Specifically, the examiner stated that PTSD and its treatment do not cause HTN.  She explained blood pressure may be elevated during an episode of distress related to PTSD or an acute exacerbation of this disorder.  However, when the distress is relieved, the blood pressure returns to normal - there is no permanent blood pressure elevation or diagnosis of HTN due to PTSD.  The examiner also stated that HTN is very common in the American population, and while it is generally considered to be "essential," meaning it has no specific cause, there were lifestyle factors that contribute to poor control such as high salt diet, lack of exercise and obesity.  There was nothing objective in the Veteran's medical record that would indicate that PTSD has chronically worsened or has permanently increased the severity of his HTN.  Further, the examiner stated that the Veteran's HTN was most likely "essential."  

No other basis for establishing service connection for the Veteran's HTN is demonstrated by the evidence of record.

In view of the foregoing, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's currently has HTN that was incurred in, aggravated by, or is otherwise the result of his active service to include as secondary to an already service-connected disability.

Conclusion

For the reasons stated above, the Board concludes that the preponderance of the evidence is against the Veteran's current appellate claims.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for HTN is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


